Citation Nr: 1626911	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  05-40 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for multiple sclerosis.

2. Entitlement to an effective date earlier than February 14, 2013, for the grant of service connection for left leg venous thrombosis, formerly claimed as a chronic organic disease manifested by leg cramps.

3. Entitlement to an initial rating in excess of 10 percent for left leg venous thrombosis, formerly claimed as a chronic organic disease manifested by leg cramps.

 
REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to September 1967, with additional service in the National Guard and the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision denying entitlement to service connection for multiple sclerosis, from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and a November 2014 rating decision granting service connection for left leg venous thrombosis at a 10 percent evaluation effective February 14, 2013.

In December 2007, the Board denied the Veteran's claim of entitlement to service connection for multiple sclerosis.  The Veteran appealed.  In July 2008, the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand.  In June 2009, the Board remanded the claim for development.

The Veteran testified at a travel board hearing in July 2007 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his multiple sclerosis first manifested during service.  As a preliminary matter, the most recent medical treatment records, from either private or VA physicians, are from no later than 2007.  The RO must attempt to obtain any treatment records relating to multiple sclerosis, public or private, since that time.

The Veteran was last given a VA examination for multiple sclerosis in March 2005.  At that examination, citing the Veteran's previous alcohol use, the examiner concluded that he could not diagnose multiple sclerosis at the examination.  The Veteran was previously diagnosed with relapsing-remitting multiple sclerosis, and it has been over ten years since the Veteran's last examination.  The Board finds it prudent to obtain another examination of the Veteran.

At the directed examination, the examiner, who must be a board certified neurologist, is to address the Veteran's history of alcohol consumption, and whether that was a contributing factor to the appellant's loss of reflexes and reduced sensation in his extremities.  Additionally, the examiner should note the service treatment records which show the Veteran first complaining of "occasional vague aching" of the lower limbs in December 1963.  The service medical records also show that in April and June 1967 he reported significant calf pain and tenderness which was first diagnosed as phlebitis, then a psychological manifestation as secondary to a personality disorder.  

The neurologist is to address the conclusion of M.H., M.D., that it is at least as likely as not that the Veteran's bilateral leg weakness in service was related to the onset of his multiple sclerosis, and the two letters from D.Y., M.D., indicating that while there is no objective evidence of a neurological issue in service, that does not mean that the Veteran's condition is not related to the incidents in service.

With regard to the Veteran's earlier effective date and increased rating claims for his venous thrombosis VA granted service connection and assigned a 10 percent rating effective February 14, 2013.  The Veteran filed a timely notice of disagreement in December 2014, challenging both the effective date and the rating.  A statement of the case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue the Veteran a statement of the case accompanied by notification of his appellate rights, which addresses his claims of entitlement to an increased initial rating and earlier effective date for left leg venous thrombosis.  The appellant is advised that the Board will not exercise appellate jurisdiction over this claim in the absence of a timely substantive appeal.

2. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  This specifically includes any treatment records by VA or private physicians, dating since 2007.  The AOJ must request that the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for multiple sclerosis since March 2007.  Thereafter, an attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

3. Thereafter schedule the Veteran for a VA examination by a board-certified neurologist.  The Veteran's electronic claims file, to include all VBMS and Virtual VA records, must be furnished to the examining neurologist.  Following a review of all of the evidence of record and the Veteran's lay statements, the examining neurologist must opine whether the Veteran has a current diagnosis of multiple sclerosis.  If so, is it at least as likely as not that multiple sclerosis began during active service or is related to any incident of service.  If multiple sclerosis is diagnosed the neurologist must opine when the disorder first became disabling, and what those initial manifestations were.

The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

Although a complete review of the claims file is necessary, the Board draws the neurologist's attention to the following records, and requests that the neurologist address each in his or her analysis:

a) The March 2005 VA examiner's conclusion that the Veteran's history with alcohol could have contributed to the claimant's loss of reflexes and reduced sensation.  Is it MORE LIKELY than not that alcohol abuse cause any diagnosed lower extremity neurological disorder?

b) The Veteran's service treatment records, specifically those noting "occasional vague aching" of the lower extremities as far back as December 1963, and complaints in April and June 1967 of calf and leg pain and tenderness.

c) The letters of Dr. M.H. and Dr. D.Y., the first of which concluded that the Veteran's bilateral leg weakness was at least as likely as not related to service, and the latter of which indicated that while there was no objective evidence of a neurological issue at the time, that it does not preclude a connection between the Veteran's leg weakness and current condition of multiple sclerosis.

If the requested opinions cannot be rendered without resorting to speculation, the neurologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the neurologist, i.e., additional facts are required, or the neurologist does not have the needed knowledge or training.

The examining neurologist is advised that he or she must discuss the Veteran's self-reported history of symptoms since he served on active duty, including his hearing testimony.  While the Veteran is not competent to state that he has suffered from multiple sclerosis since service, he is competent to state that he has had leg weakness or other symptoms since active duty.  The neurologist is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the electronic file.  In addition, the neurologist must specify in his report that the Veteran's Virtual VA and VBMS electronic records have been reviewed. 

4. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the requested development has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this REMAND. The AOJ must ensure that the neurologist documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If the report is deficient in any way, the AOJ must implement corrective procedures at once. 

6. After completing its review, the AOJ must readjudicate the claims.  If the AOJ does not grant all benefits sought, it must provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




